Citation Nr: 1015666	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
duodenal ulcer with post-gastrectomy syndrome with 
cholecystectomy, currently rated as 40 percent disabling.

2. Entitlement to service connection for left thumb 
disability.

3.  Entitlement to service connection for left shoulder 
injury.

4.  Entitlement to service connection for a left shoulder 
scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to June 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2005 decision, the RO 
denied service connection for a left thumb condition, and 
continued a 40 percent disability rating for duodenal ulcer 
with post-gastrectomy syndrome with cholecystectomy.  In an 
August 2009 rating decision, the RO denied service connection 
for left shoulder injury and a left shoulder scar.

In a November 2008 rating decision, the RO denied the 
Veteran's June 2008 claim for service connection for a right 
shoulder condition and a heart disorder.  In December 2008, 
the Veteran submitted a notice of disagreement (NOD) with the 
November 2008 rating decision.  In February 2010, the RO 
issued a statement of the case (SOC) regarding the claims for 
a right shoulder condition and a heart disorder.  The 
Veteran's claims file, as currently before the Board, does 
not contain any substantive appeal from the Veteran regarding 
the right shoulder condition and heart disorder claims, nor 
has such matters been certified to the Board.  Therefore, 
those issues are not presently before the Board.



The issues of service connection for left thumb disability, 
left shoulder injury, and a left shoulder scar are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The Veteran's post-gastrectomy syndrome with cholecystectomy 
produces severe impairment, including nausea, diarrhea, 
sweating, weakness after meals, weight loss, and anemia.


CONCLUSION OF LAW

Duodenal ulcer with post-gastrectomy syndrome with 
cholecystectomy meets the criteria for a 60 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in 
a March 2005 letter, which advised the Veteran what 
information and evidence was needed to substantiate his claim 
for an increased rating to include what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  Letters from July 2008 
and July 2009 provided general information as to how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.

VA has also made reasonable efforts to obtain relevant 
records adequately identified by the Veteran.  The record 
includes service treatment records, post-service treatment 
records, VA examination reports, and the transcript of the 
Travel Board hearing that the Veteran had in December 2009 
before the undersigned Veterans Law Judge.

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate that claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by responding to notices, and providing 
evidence and argument. Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, 
and he has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran, especially given the favorable determination 
below.  Therefore, any such error is harmless and does not 
prohibit consideration of that matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Veteran is seeking a disability rating higher than the 
existing 40 percent rating for his service-connected 
digestive system disorder.  He was found to have duodenal 
peptic ulcer disease during service, in the 1960s.  In 1972, 
he underwent surgery, including vagotomy and pyloroplasty, to 
address his ulcer disease.  During surgery, gallstones were 
noted, and an incidental cholecystectomy was performed.  The 
RO granted service connection for the digestive system 
disorder effective from the Veteran's 1981 separation from 
service, and assigned a 40 percent disability rating.  The RO 
has described the disorder as duodenal ulcer with post-
gastrectomy syndrome with cholecystectomy.  In March 2005, 
the Veteran requested an increased rating for the disorder, 
based on increased medical problems.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The RO has evaluated the digestive system disorder under 
38 C.F.R. § 4.114, Diagnostic Code 7308, for post-gastrectomy 
syndromes, which provides the following rating criteria, in 
pertinent part:

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia  
.........................................
.................. 60 percent

Moderate; less frequent episodes of 
epigastric disorders with characteristic 
mild circulatory symptoms after meals but 
with diarrhea and weight loss  ....... 40 
percent

In medical records from during and since the Veteran's 
service, the Veteran's height is measured as 71 or 72 inches.  
Those records also contain measurements of his weight.  The 
report of a June 1969 service medical examination of the 
Veteran shows that his weight was 150 pounds.  Prior to his 
January 1972 surgery to address duodenal ulcer disease, the 
Veteran's weight was 140 pounds.  In January 1973, he 
reported having lost 23 pounds in the preceding six weeks.  
On examination in June 1975, his weight was 126 pounds.  In 
September 1977, it was 134 pounds.

The claims file contains records of some private medical 
treatment that the Veteran has received since service.  
Treatment records from 2002 to 2006 reflect the Veteran's 
report that he had dumping syndrome, treated through VA.  He 
reported fatigue, persistent nausea, and loss of appetite.  
Private physicians prescribed medication for nausea.  His 
weight fluctuated between 120 and 142 pounds.

The claims file also contains records of VA outpatient 
treatment of the Veteran, including treatment for his 
digestive system disorder.  In a March 2005 gastroenterology 
consultation, the Veteran reported having frequent bowel 
movements, often with four bowel movements before breakfast, 
and eight to ten bowel movements per day.  He indicated that 
he had accompanying weakness.  He expressed that the symptoms 
were getting worse.  The physician indicated that the 
Veteran's symptoms were consistent with dumping syndrome.

In an April 2005 statement, the Veteran reported that his 
dumping syndrome had worsened, and required increasingly 
frequent bathroom use.  He indicated that he sometimes became 
exhausted with bowel movements.  The Veteran's wife submitted 
a statement in April 2005.  She stated that his dumping 
syndrome made him extremely weak and fragile and very 
underweight.  She reported that he had bowel movements ten to 
twenty minutes after eating.  She indicated that after he ate 
carbohydrates he became very weak, had profuse perspiration, 
and had to lie down until those symptoms passed.

On VA examination in June 2005, the Veteran reported that he 
had twelve to fourteen bowel movements per day, including six 
or seven bowel movements in the morning.  He indicated that 
one or two days per week, after having frequent bowel 
movements, he became weak and tired, and had sweating.  He 
related that eating a little fruit would help to relieve 
those symptoms.  He reported that he had lost fifteen to 
twenty pounds in the past two years.  On examination, 
laboratory testing indicated that the Veteran was slightly 
anemic.  Blood sugar testing before and after eating showed 
hypoglycemic symptoms.

In a February 2006 statement, the Veteran wrote that his 
digestive disorder was much worse than it was in 1981.  He 
reported that he had persistent nausea and an ongoing dumping 
syndrome.  He stated that the dumping syndrome made his 
health and his daily life miserable.  He noted that he had 
fecal incontinence accidents at least two times per month, on 
occasions when he was away from his house.  In May 2006, the 
Veteran submitted a record of the times of his bowel 
movements each day from January 2006 to late May 2006.  The 
record listed the times of ten or more bowel movements on 
most days.

In his May 2007 substantive appeal, the Veteran noted that, 
while he did not have vomiting, he had extreme nausea, and 
took medications daily to address the nausea and other 
stomach symptoms.  He indicated that after meals he had 
severe abdominal cramping, followed by diarrhea.  He stated 
that he had sweating, extreme weakness, hypoglycemic 
symptoms, and circulatory disturbances.  He indicated that he 
felt weak and sick, did not have an appetite, and was unable 
to maintain a healthy weight.  He reported that the frequency 
of his bowel movements made him unable to participate in many 
daily activities.  

In November 2009, the Veteran's private primary care 
physician, B. P. S., M.D., prescribed for the Veteran an iron 
supplement to address anemia.  In a November 2009 statement, 
Dr. S. wrote that the Veteran had experienced recurrent 
dumping syndrome symptoms and heartburn for many years.  Dr. 
S. indicated that the symptoms had waxed and waned for years, 
but that the Veteran remained very symptomatic from them.

In the December 2009 Travel Board hearing, the Veteran 
reported that the dumping syndrome was manifested by very 
frequent bowel movements, sometimes accompanied by sweating 
and extreme weakness.  The Veteran's wife reported that after 
eating the Veteran became sweaty and weak, sometimes needing 
someone to support him.  She stated that VA testing had shown 
that his blood sugar dropped after eating.  She indicated 
that he also had nausea.  She reported that he took 
medications for his nausea and other stomach symptoms.  She 
stated that frequency of his bowel movements with 
accompanying discomfort reduced their quality of life, as 
they could not travel or eat in restaurants.  She indicated 
that the only way he can leave his house without experiencing 
bowel movement related problems is by fasting for hours 
beforehand.  The Veteran reported that when he had left the 
house without having fasted he had experienced fecal 
incontinence accidents.  He stated that he avoided visiting 
people at home, because the diarrhea and the noise associated 
with his bowel movements made him embarrassed to use others' 
bathrooms.

The Veteran recalled that he had weighed between 155 and 165 
pounds before he developed ulcer disease.  He reported that 
he lost 20 to 30 pounds after the stomach surgery in service.  
He indicated that since the surgery his weight had fluctuated 
and had remained low, predominantly in the 120s and 130s.  He 
noted that his physician, Dr. S., had found that he was 
anemic, and had prescribed a medication for the anemia.

The Veteran and his wife have provided detailed and 
consistent descriptions of the manifestations of the 
Veteran's digestive system disorder.  The assembled medical 
treatment and examination records contain history and 
findings consistent with the accounts of the Veteran and his 
wife.  The Veteran's post-gastrectomy syndrome produces 
persistent nausea.  After meals he experiences abdominal 
cramping, diarrhea, sweating, weakness, and hypoglycemic 
symptoms.  His weight dropped after the 1972 surgery, and has 
fluctuated and remained low since then.  He has been 
diagnosed with anemia.  His bowel movement frequency and 
diminished control impose limitations on activity away from 
home.  

In light of the above and after resolving all doubt in the 
Veteran's favor, the Board finds that the post-gastrectomy 
syndrome is severe; and warrants a 60 percent rating under 
Diagnostic Code 7308.




ORDER

Entitlement to a 60 percent disability rating for duodenal 
ulcer with post-gastrectomy syndrome with cholecystectomy is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

The Board will remand the Veteran's claim for service 
connection for a left thumb injury for additional 
development.  The Veteran attributes the current symptoms in 
his left thumb to an injury during service.  He reports that 
he sustained the injury during a riot control demonstration 
in the early 1960s.  He states that he was among the 
servicemen assigned to portray rioters, and he sustained 
accidental lacerations of his left thumb from the bayonet of 
another serviceman.  He indicates that he was taken to an 
Army hospital for treatment, including sutures, of the 
lacerations.  He states that the injury left a Y-shaped scar.  
He reports that he presently has intermittent pain, swelling, 
and stiffness in his left thumb.  X-rays of the Veteran's 
left hand taken at a VA facility in June 2004 show 
degenerative features at the first interphalangeal joint.

The Veteran's claims file contains service treatment records 
from part of the Veteran's 1961 to 1981 service.  Except for 
an immunization record, none of the assembled records is 
dated prior to 1968.  The records from the time of the 
reported injury are not in the file.  An attempt should be 
made to obtain the service treatment records from the 
Veteran's first several years of service, 1961 to 1968.  The 
request should include a search for records from Martin Army 
Hospital at Fort Benning, Georgia, where the Veteran reports 
the thumb lacerations were sutured.

Whether or not additional service treatment records are 
obtained, the Veteran is competent to report that an injury 
occurred during service.  He reports having a scar and 
symptoms residual to such injury; and a recent x-ray shows 
degenerative features in the left thumb.  He should receive a 
VA medical examination of his left thumb, to obtain current 
findings regarding scarring and symptoms in the thumb, and to 
obtain an opinion as to the likelihood that current findings 
are due to the alleged lacerations during service.

In an August 2009 rating decision, the RO denied service 
connection for left shoulder injury and a left shoulder scar.  
In September 2009, the Veteran submitted a notice of 
disagreement (NOD) with that decision.  The RO has not sent 
the Veteran a statement of the case (SOC) addressing his 
appeal for service connection for left shoulder injury and a 
left shoulder scar.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the claims should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran and his representative concerning 
the claims for service connection for left 
shoulder injury and a left shoulder scar 
so that the Veteran may have the 
opportunity to complete an appeal on these 
issues (if he so desires) by filing a 
timely substantive appeal.  If the Veteran 
perfects the appeal in a timely manner, 
return the issue(s) to the Board for 
further consideration, if otherwise in 
order.

2.  Request from appropriate sources the 
Veteran's service treatment records dated 
from 1961 to 1968.  The search should 
include a request for records of treatment 
of the Veteran at Martin Army Hospital at 
Fort Benning, Georgia from 1962 to 1964.  
Document in the claims file all attempts 
to obtain records, including any negative 
responses.  Associate any records obtained 
with the claims file.  If the records are 
not available, the Veteran should be 
notified of such.


3.  Schedule the Veteran for a VA hand 
examination to address the Veteran's left 
thumb claim.  The examiner must be 
provided with the Veteran's claims file 
for review.  The examiner should examine 
the left thumb for scarring, and describe 
any scarring present.  The examiner should 
record the Veteran's reported left thumb 
symptoms and any objective evidence of the 
symptoms.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current left thumb disability is 
causally related to service, including his 
claimed laceration.

4.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim for service connection for 
left thumb disability can be granted.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The Veteran has the 
right to submit additional evidence and argument on those 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


